Order entered June 16, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-21-00445-CV

                        IN RE TERRI COOLEY, Relator

               Original Proceeding from the 95th District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-19887

                                     ORDER
                   Before Justices Schenck, Nowell, and Garcia

      Before the Court is relator’s June 15, 2021 petition for writ of mandamus in

which she challenges the trial court’s June 9, 2021 order granting defendant’s

motion to compel discovery responses. On the Court’s motion, we STAY the trial

court’s June 9, 2021 discovery order to the extent that the court directed relator to

produce certain electronic devices for inspection. The stay shall remain in effect

pending resolution of this original proceeding.

      We request that real parties in interest and respondent file a response to the

petition for writ of mandamus, if any, within TEN DAYS of this order.

                                             /s/    DAVID J. SCHENCK
                                                    JUSTICE